29 A.3d 466 (2011)
302 Conn. 940
TOWN OF MARLBOROUGH
v.
AFSCME, COUNCIL 4, LOCAL 818-052.
SC 18865
Supreme Court of Connecticut.
Decided November 11, 2011.
Proloy K. Das and Andrew L. Houlding, Hartford, in support of the petition.
J. William Gagne, Jr., West Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 130 Conn.App. 556, 23 A.3d 798, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the arbitration award in this matter did not constitute a manifest disregard of the law in that General Statutes § 9-187(a) was not well defined as it related to `town officers?'"